Campbell, J.
We have reviewed the record in this case. It is conceded by all parties that the instrument in question is a will and that it was properly probated in solemn form. The sole question is the correct construction of the will.
*94 The intention of the testator as gathered from the four corners of a will is the controlling guide in interpreting a will. Campbell v. Jordan, 274 N.C. 233, 162 S.E. 2d 545 (1968). We feel that the findings and conclusions of law reached by Judge Gambill in this case adequately plumb the intent of the testator in the instant case, and we will not disturb his judgment declaratory of the rights of the parties involved.
Affirmed.
Parker and Vaughn, JJ., concur.